Exhibit 10.40

AFFINIA GROUP HOLDINGS INC.

2005 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

(Including Schedule A; Exhibit A and Exhibit B)

2007 GRANT

THIS AGREEMENT, is made effective as of January 1, 2007 (the “Date of Grant”),
between Affinia Group Holdings Inc. (the “Company”) and the undersigned person
(the “Participant”).

R E C I T A L S

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the Options provided for herein to the
Participant pursuant to the Plan and the terms set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) Actual EBITDA: “EBITDA” as defined in the Operating Company’s 2005 Annual
Bonus Plan.

(b) Actual Net Working Capital Percentage: “Net Working Capital Percentage” as
defined in the Operating Company’s 2005 Annual Bonus Plan.

(c) Cause: (i) the Participant’s continued failure to perform such Participant’s
duties (other than as a result of total or partial incapacity due to physical or
mental illness) which is not cured for a period of 10 days following written
notice by the Company or its Affiliates to the Participant of such failure,
(ii) conviction or plea of guilty or no contest to a (x) felony, or (y) crime
involving moral turpitude or the property or business of the Company or its
Affiliates, (iii) willful malfeasance or willful misconduct in performance of
duties to the Company or its Affiliates, or (iv) breach by the Participant of
the material terms of any non-compete, non-solicitation or confidentiality
provisions.

(d) Disability: “Disability” as defined in the Operating Company’s long-term
disability plan.



--------------------------------------------------------------------------------

(e) EBITDA Performance Option: An Option to purchase the number of Shares set
forth on Schedule A attached hereto.

(f) Expiration Date: August 1, 2015

(g) NWC Performance Option: An Option to purchase the number of Shares set forth
on Schedule A attached hereto.

(h) Options: Collectively, the Time Option and the Performance Options to
purchase Shares granted under this Agreement.

(i) Performance Actual: As applicable, the Actual EBITDA or the Actual Net
Working Capital Percentage.

(j) Performance Options: Collectively, the EBITDA Performance Option and the NWC
Performance Option.

(k) Plan: The Affinia Group Holdings Inc. 2005 Stock Incentive Plan, as from
time to time amended.

(1) Retirement: “Retirement” as defined in the Operating Company’s tax qualified
401(k) savings plan.

(m) Target EBITDA: $180 million in respect of 2007, $200 million in respect of
2008 and $220 million in respect of 2009; provided, that the Board shall make
adjustments to EBITDA as it reasonably deems to be appropriate as a result of
acquisitions, dispositions, mergers, recapitalizations, reorganizations,
consolidations, spin-offs, distributions, other extraordinary transactions,
other changes in the structure of the Operating Company or any of its
Affiliates, or significant capital expenditures so that Target EBITDA equitably
reflects the basis for determining Actual EBITDA for the period in question.

(n) Target Net Working Capital Percentage: 28% in respect of 2007, 27.5% in
respect of 2008 and 27% in respect of 2009; provided, that the Board may make
adjustments to the Net Working Capital Percentage as it reasonably deems to be
appropriate as a result of acquisitions, dispositions, mergers,
recapitalizations, reorganizations, consolidations, spin-offs, distributions,
other extraordinary transactions, other changes in the structure of the
Operating Company or any of its Affiliates, or significant capital expenditures
so that Target Net Working Capital Percentage equitably reflects the basis for
determining Actual Net Working Capital Percentage for the period in question.

(o) Time Option: An Option to purchase the number of Shares set forth on
Schedule A attached hereto.

(p) Vested Portion: At any time, the portion of an Option which has become
vested, as described in Section 3 of this Agreement.

 

2



--------------------------------------------------------------------------------

2. Grant of Options. The Company hereby grants to the Participant the right and
option to purchase, on the terms and conditions hereinafter set forth, the
number of Shares subject to the Time Option, EBITDA Performance Option and NWC
Performance Option set forth on Schedule A attached hereto, subject to
adjustment as set forth in the Plan. The exercise price of the Shares subject to
each Option shall be $100.00 per Share, subject to adjustment as set forth in
the Plan (the “Option Price”). The Options are intended to be nonqualified stock
options, and are not intended to be treated as ISOs that comply with Section 422
of the Code.

3. Vesting of the Options.

(a) Vesting of the Time Option. Subject to the Participant’s continued
Employment with the Company and its Affiliates, the Time Option shall vest and
become exercisable with respect to thirty-three and one-third percent (33 1/3%)
of the Shares subject to such Time Option on December 31, 2007 and shall vest
and become exercisable with respect to an additional thirty-three and one-third
percent (33 1/3%) of the Shares subject to the Time Option on each December 31
thereafter, until such Shares subject to the Time Option are one hundred percent
(100%) vested and exercisable.

(b) Vesting of the Performance Option.

(i) In General. Subject to the Participant’s continued Employment with the
Company and its Affiliates, each Performance Option shall vest and become
exercisable with respect to thirty-three and one-third (33 1/3%) of the Shares
subject to such Performance Option on the date that the financial statements for
the fiscal year ending December 31, 2007 are completed by the Operating
Company’s external auditors (the “Sign-Off Date”) and an additional thirty-three
and one-third percent (33 1/3%) of the Shares on the date that the financial
statements are completed by the Operating Company’s external auditors with
respect to each of the fiscal years ending December 31, 2008 and December 31,
2009 (the Sign-Off Date and each such date, a “Performance Vesting Date”) to the
extent that the applicable Performance Actual for the fiscal year ending prior
to a Performance Vesting Date equals or exceeds (or in the case of Actual Net
Working Capital Percentage, equals or is less than) the applicable Performance
Target for such fiscal year.

(ii) Catch-Up. Notwithstanding the foregoing vesting provisions set forth in
Section 3(b)(i), if Actual EBITDA does not equal or exceed the applicable Target
EBITDA with respect to any of fiscal years 2007 through 2009 (a “Missed Year”),
then, the EBITDA Performance Option may nevertheless vest and become exercisable
with respect to the Shares subject to the EBITDA Performance Option in respect
of such Missed Year as follows:

(A) If the Actual EBITDA for any of the fiscal years ending December 31, 2007
through December 31, 2009 exceeds the Target EBITDA for



--------------------------------------------------------------------------------

such fiscal year (an “Excess Year”) and the Participant remains employed with
the Company and its Affiliates through the Performance Vesting Date applicable
to such Excess Year (i.e., following the end of such Excess Year), then an
amount equal to the excess of the Actual EBITDA for such Excess Year over the
Target EBITDA for such Excess Year shall be credited to a notional account for
that Excess Year (an “Excess Account”).

(B) Any amounts in an Excess Account shall be applied to any previous or
subsequent Missed Year(s) (with application to the earliest Missed Year(s)
first). If the sum of the Actual EBITDA for any Missed Year, when supplemented
with amounts allocated to the Missed Year from the Excess Account equals or
exceeds the applicable Performance Target for such Missed Year, then the EBITDA
Performance Option shall vest and become exercisable with respect to the Shares
subject to the EBITDA Performance Option in respect of such Missed Year and the
amounts so allocated to the Missed Year from the Excess Account shall be debited
from the Excess Account. Notwithstanding the foregoing, if the fiscal year
ending December 31, 2009 is a Missed Year, no more than $20 million may be
credited from an Excess Account for such fiscal year.

(c) Termination of Employment.

(i) General. Notwithstanding any other provision of this Agreement, other than
as described in Sections 3(c)(ii), if the Participant’s Employment with the
Company and its Affiliates terminates for any reason, the Option, to the extent
not then vested and exercisable, shall expire and be immediately canceled by the
Company without consideration.

(ii) Time Option. Notwithstanding Section 3(a) and 3(c)(i), in the event that
the Participant’s Employment is terminated due to death, Disability or
Retirement, to the extent not previously cancelled or expired, the Time Option
shall immediately become vested and exercisable as to the Shares subject to the
Time Option that would have otherwise vested and become exercisable in the
fiscal year in which such termination of Employment occurs and any remaining
unvested portion of the Time Option shall expire and be immediately canceled by
the Company without consideration.

4. Exercise of Options.

(a) Period of Exercise. Subject to the provisions of the Plan and this Agreement
(and any other agreement entered into by the Participant and the Company), the
Participant may exercise all or any part of the Vested Portion of an Option at
any time prior to the Expiration Date. Notwithstanding the foregoing, if the
Participant’s Employment terminates prior to the Expiration Date, the Vested
Portion of an Option shall remain exercisable only for the period set forth
below (and shall expire upon termination of such period):

(i) Termination due to Death or Disability. If the Participant’s Employment with
the Company and its Affiliates is terminated due to the Participant’s death or
Disability, the Participant may exercise the Vested Portion of an Option for a
period ending on the earlier of (A) one year following the date of such
termination and (B) the Expiration Date;

 

4



--------------------------------------------------------------------------------

(ii) Termination by the Company without Cause or Termination by the Participant.
If the Participant’s Employment with the Company and its Affiliates is
terminated (a) by the Company without Cause or (b) by the Participant (other
than due to the Participant’s Retirement), the Participant may exercise the
Vested Portion of an Option for a period ending on the earlier of (A) 90 days
following the date of such termination and (B) the Expiration Date;

(iii) Termination by the Participant due to Retirement. If the Participant’s
Employment with the Company and its Affiliates is terminated by the Participant
due to Retirement, the Participant may exercise the Vested Portion of an Option
for a period ending on the earlier of (A) two years following the date of such
termination and (B) the Expiration Date; and Termination by the Company for
Cause. If the Participant’s Employment with the Company and its Affiliates is
terminated by the Company for Cause, the Vested Portion of an Option shall
immediately terminate in full and cease to be exercisable.

(b) Method of Exercise.

(i) Subject to Section 4(a) of this Agreement, the Vested Portion of an Option
may be exercised by delivering to the Company at its principal office written
notice of intent to so exercise; provided that the Option may be exercised with
respect to whole Shares only. Such notice shall specify the number of Shares for
which the Option is being exercised and, other than as described in clause
(C) or (D) of the following sentence, shall be accompanied by payment in full of
the aggregate Option Price in respect of such Shares. Payment of the aggregate
Option Price may be made (A) in cash, or its equivalent, (B) by transferring to
the Company Shares having a Fair Market Value equal to the aggregate Option
Price for the Shares being purchased and satisfying such other requirements as
may be imposed by the Committee; provided that such Shares have been held by the
Participant for no less than six months (or such other period as established
from time to time by the Committee or generally accepted accounting principles),
(C) if there is a public market for the Shares at the time of payment, subject
to such rules as may be established by the Committee, through delivery of
irrevocable instructions to a broker to sell the Shares otherwise deliverable
upon the exercise of the Option and deliver promptly to the Company an amount
equal to the aggregate Option Price, or (D) such other method as approved by the
Committee. No Participant shall have any rights to dividends or other rights of
a stockholder with respect to the Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares or otherwise completed the exercise transaction as described in the
preceding sentence and, if applicable, has satisfied any other conditions
imposed pursuant to this Agreement.



--------------------------------------------------------------------------------

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, an
Option may not be exercised prior to the completion of any registration or
qualification of the Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
reasonable discretion determine to be required by such laws, rulings or
regulations.

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any reasonable delays in issuing the
certificates to the Participant or any loss by the Participant of the
certificates.

(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain vested and exercisable by the Participant’s executor or
administrator, or the person or persons to whom the Participant’s rights under
this Agreement shall pass by will or by the laws of descent and distribution as
the case may be, to the extent setforth in Section 4(a) of this Agreement. Any
heir or legatee of the Participant shall take rights herein granted subject to
the terms and conditions hereof.

(v) Without limiting the generality of Section 12, as a condition to the
exercise of any Option evidenced by this Agreement, the Participant shall
execute the Stockholders Agreement and the Restrictive Covenant Agreement, which
shall be substantially the forms attached hereto as Exhibits A and B,
respectively.

5. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any Affiliate. Further,
the Company or its Affiliate may at any time terminate the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

6. Legend on Certificates. The certificates representing the Shares purchased by
exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may determine is required by the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, any applicable federal or
state laws and the Company’s Certificate of Incorporation and Bylaws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

 

6



--------------------------------------------------------------------------------

7. Transferability. Unless otherwise determined by the Committee, an Option may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. During the Participant’s lifetime, an Option is
exercisable only by the Participant.

8. Withholding. The Participant may be required to pay to the Company or its
Affiliate and the Company or its Affiliate shall have the right and is hereby
authorized to withhold from any payment due or transfer made under the Option or
under the Plan or from any compensation or other amount owing to a Participant
the amount (in cash, Shares, other securities, other Awards or other property)
of any applicable withholding taxes in respect of the Option, its exercise, or
any payment or transfer under the Option or under the Plan and to take such
action as may be necessary in the option of the Company to satisfy all
obligations for the payment of such taxes.

9. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

10. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its General Counsel, addressed to the principal executive office of
the Company and to the Participant at the address last appearing in the
personnel records of the Company for the Participant or to either party at such
other address as either party hereto may hereafter designate in writing to the
other. Any such notice shall be deemed effective upon receipt thereof by the
addressee.

11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

12. Options Subject to Plan; Stockholders Agreement and Restrictive Covenant
Agreement. By entering into this Agreement the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan and
agrees that, unless otherwise determined by the Board, will, contemporaneously
with the grant of the Options, enter into, and be bound by, the Stockholders
Agreement and Restrictive Covenant Agreement substantially in the form of
Exhibits A and B hereto, respectively. The Options and the Shares received upon
exercise of the Options are subject to the Plan and the Stockholders Agreement.
The terms and provisions of the Plan and the Stockholders Agreement as each may
be amended from time to time are hereby incorporated by reference. In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan or the Stockholders Agreement, the applicable terms and
provisions of the Plan or the Stockholders Agreement will govern and prevail. In
the event of a conflict between any term or provision of the Plan and any term
or provision of the Stockholders Agreement, the applicable terms and provisions
of the Stockholders Agreement will govern and prevail.



--------------------------------------------------------------------------------

13. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

AFFINIA GROUP HOLDINGS INC. By:

 

Its:

 

PARTICIPANT

 

Printed Name:

 

Address:

 

    

 

8



--------------------------------------------------------------------------------

Schedule A

Westrick, Karl

The number of Shares subject to each Option is set forth below:

 

Time Option: 125 EBITDA Performance Option: 100 NWC Performance Option: 25
Participant Total: 250